Order of disposition, Family Court, Bronx County (Douglas E. Hoffman, J.), entered on or about January 8, 2007, which, upon a fact-finding determination that respondent father had neglected his children, released the children to their mother’s custody under petitioner’s supervision for a period of 12 months, unanimously affirmed, without costs.
The finding of neglect is supported by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]) showing that respondent inflicted excessive corporal punishment on his children (see Family Ct Act § 1012 [f] [i] [B]). The children’s out-of-court statements were cross-corroborating (see Matter of Nicole V., 71 NY2d 112, 124 [1987]). Further, the court credited the caseworker’s testimony concerning respondent’s angry behavior during and after a home visit and the children’s apparent fearfulness in his presence. The court also appropriately considered a past adjudication of neglect against respondent that was based upon a finding of excessive corporal punishment involving the use of a belt against a toddler, as well as his current failure to follow agency recommendations (see generally Matter of Evelyn B., 30 AD3d 913, 915-917 [2006], lv denied 7 NY3d 713 [2006]), and his failure to testify, from which the court was entitled to draw the “strongest negative inference” (Matter of Nicole H., 12 AD3d 182, 183 [2004]). Concur—Tom, J.P., Williams, Catterson and Acosta, JJ.